Chief Justice Lee
charged the jury that the showing of a mere deficiency in accounts, without proof of conversion or deceit, was not sufficient evidence to convict a person of embezzlement; for he might be honestly deficient, as by the fraud of those in his employ, or otherwise, and, in such case, would only be civilly liable, to make good such deficiency. But to say that a government officer, who converts public money to his own use, is innocent of offence, is equally opposed to reason, justice, and the public safety. The officer who places his finger on a single farthing of the public money, and converts it to his own use, is, in the eye of good conscience, a dishonored and guilty man; and ought to be punished. But unfortunately, our statute is not broad enough to cover all conversions, and does not, as it ought to, contain a special clause applicable to government officers, making all conversions of the public funds to their own use, of any nature whatsoever, an embezzlement; and hence, unless you find that the prisoner converted this money with some fraudulent intent, he is legally not guilty. A fraudulent conversion is one made with intent to defraud — a secret, deceitful or unlawful appropriation of money. If you believe that Swinton appropriated this money to his own use with the intention of depriving the government of the same, or with any other fraudulent intent, he is guilty under the statute, otherwise not.
Verdict not guilty.